UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4798


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAZAK A. DOSUNMU, a/k/a Zak Dosunmu,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cr-00054-AJT-1)


Submitted: December 6, 2017                                 Decided: December 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate Attorney,
Kevin R. Brehm, Assistant Federal Public Defender, Alexandria, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Jack Hanly, Assistant United States Attorney,
Edward P. Sullivan, Special Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Razak Dosunmu was charged with two counts of bribery of a public official, in

violation of 18 U.S.C. § 201(b)(1) (2012). Dosunmu moved to suppress the inculpatory

statements he made to law enforcement, arguing that they were obtained in violation of

Miranda v. Arizona, 384 U.S. 436 (1986).            The district court denied the motion.

Dosunmu proceeded to a jury trial, where he was convicted of two counts of the lesser

included offense of offering illegal gratuities to a public official, in violation of 18 U.S.C.

§ 201(c) (2012).     Now, Dosunmu appeals his conviction and 15-month sentence,

challenging the district court’s denial of his suppression motion. For the reasons that

follow, we affirm.

       On appeal, the parties primarily dispute whether Dosunmu’s waiver of his

Miranda rights was knowing and intelligent in light of the advisements he received from

the interviewing agents regarding his right to appointed counsel before and during

questioning. Ultimately, we conclude that we need not resolve this dispute, as any such

constitutional error was harmless beyond a reasonable doubt.

       Admission of a defendant’s statement obtained in violation of Miranda does not

mandate reversal of the defendant’s conviction if “the admission of the statement at issue

was harmless beyond a reasonable doubt, such that it is clear that a rational fact finder

would have found the defendant guilty absent the error.” United States v. Giddins, 858
F.3d 870, 885 (4th Cir. 2017) (internal quotation marks omitted).            In the Miranda

context, factors relevant to harmlessness include: “(1) the importance of the statement to

the government’s case; (2) the impact on credibility of other evidence; and (3) the

                                              2
admission of prejudicial evidence based solely on the admission of the statement.” Id. at

886 (citing Arizona v. Fulminante, 499 U.S. 279, 297-300 (1991)). We review the record

de novo to determine whether the Government has met its burden to establish that the

admission of Dosunmu’s statements did not contribute to his conviction. See Fulminante,
499 U.S. at 295-96.

       We conclude that the Government satisfied its burden here. As the Government

observes, the trial provided overwhelming and largely undisputed evidence that Dosunmu

offered illegal gratuities to a government official. Dosunmu’s own recorded statements

to the official clearly established his intention to provide the official with money in

appreciation for his assistance in securing a government fuel contract. Dosunmu made

unequivocal offers of payment and repeatedly referenced the financial assistance he

would provide the official for his efforts. In a recorded, in-person meeting with the

official, Dosunmu explicitly described these payments as a “gratuity” or “treat,” and he

suggested methods for concealing the payments. He eventually made a nominal payment

to the official, which he explained was intended as a token of his sincerity in offering

larger future sums. While Dosunmu also admitted to offering the official money as a

gratuity during his interview with law enforcement, that admission was essentially

duplicative of other uncontroverted evidence introduced at trial.

       Dosunmu observes that the Government relied on his interview with law

enforcement during its closing argument. Although we recently recognized that reliance

on evidence in closing argument may indicate the weight that evidence carries in relation

to the trial as a whole, we declined to adopt a bright-line rule that evidence addressed by

                                             3
the Government in closing necessarily contributed to the defendant’s conviction. See

Giddins, 858 F.3d at 885. Here, the Government relied on Dosunmu’s statement to law

enforcement primarily to support its argument that the evidence established Dosunmu’s

“corrupt intent”—the mental state distinguishing the charged bribery offenses from the

lesser-included illegal gratuity offenses of which he was convicted. See United States v.

Jennings, 160 F.3d 1006, 1013 (4th Cir. 1998) (distinguishing illegal gratuity from

bribery). The jury agreed with Dosunmu in acquitting him of the bribery charges.

       Dosunmu also argues that the introduction of his statement altered his trial

strategy, as he would not have conceded the illegal gratuity offenses and instead would

have argued more forcefully that he was entrapped by the government official or was

merely joking or “playing along” with the official’s solicitation of bribes. This argument,

too, ignores the nature and import of Dosunmu’s own recorded statements to the official.

Dosunmu did not offer an entrapment defense with respect to the illegal gratuity offenses,

and we conclude such a defense would find little support in the evidence, even if his

statement to law enforcement were excluded. See United States v. Ramos, 462 F.3d 329,

335 (4th Cir. 2006) (discussing entrapment); United States v. Squillacote, 221 F.3d 542,

569 (4th Cir. 2000) (same). In short, our review of the record as a whole convinces us

“beyond a reasonable doubt that the error did not influence the jury’s verdict.” See

Williams v. Zahradnick, 632 F.2d 353, 360 (4th Cir. 1980).




                                            4
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            5